Filed pursuant to Rule 424(b)(5) Registration No. 333-182974 The information in this preliminary prospectus supplement is not complete and may be changed. This preliminary prospectus supplement and the accompanying prospectus do not constitute an offer to sell these securities and are not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION PRELIMINARY PROSPECTUS SUPPLEMENT DATED APRIL 29, 2013 (To Short Form Base Shelf Prospectus dated August 27, 2012) HYDROGENICS CORPORATION Common Shares This is a public offering ofcommon shares (the “common shares”) of Hydrogenics Corporation (the “Company”). Our common shares are quoted on the NASDAQ Global Market (“NASDAQ”) under the symbol “HYGS” and are listed and posted for trading on the Toronto Stock Exchange (“TSX”) under the symbol “HYG”. On April 26, 2013, the last reported closing bid price of our common shares on NASDAQ was US$8.64 per share and on the TSX was C$8.70 per share. The aggregate market value of our outstanding common shares held by non-affiliates is US$36,153,847, based on 7,908,190 common shares outstanding as of April 26, 2013, of which4,184,473 shares are held by non-affiliates, at a per share price of US$8.64, based on the closing sale price of our common shares on NASDAQ on April 26, 2013. In addition, as of the date hereof, we have not offered any securities pursuant to General Instruction I.B.5 of Form F-3 during the prior 12 calendar month period that ends on and includes the date of this prospectus supplement. Our business and investing in our common shares involve risks. Please carefully consider the “Risk Factors” section beginning on pageS-5 of this prospectus supplement as well as those described in the accompanying prospectus and our Annual Report on Form 20-F for the year ended December 31, 2012, filed on March 8, 2013. The common shares offered by this prospectus supplement and accompanying prospectus have not been and will not be qualified for sale under the securities laws of any province or territory of Canada and are not being offered for sale in Canada or to any resident of Canada and may not be offered or sold, directly or indirectly, in Canada, or to or for the account of any resident of Canada. This prospectus supplement and accompanying prospectus have not been filed in respect of, and will not qualify, any distribution of shares in any province or territory of Canada. Total Per Common Share Without Over-Allotment With Over-Allotment Public offering price US$ US$ US$ Underwriter’s discounts and commissions US$ US$ US$ Proceeds, before expenses, to us US$ US$ US$ We estimate the total expenses of this offering, excluding the underwriter’s fee, will be approximately US$. The common shares are expected to be delivered to the underwriter on or about April, 2013. The underwriter is offering the common shares on a firm commitment basis as described under “Underwriting” on page S-6 herein. We have also granted the underwriter an option for a period of 30 days from the date of this prospectus supplement to purchase up tocommon shares at the public offering price per common share, less the underwriting discounts and commissions, to cover over-allotments, if any. Prospective investors should be aware that the acquisition of the securities described herein may have tax consequences both in the United States and in Canada (see “Certain Income Tax Considerations” on pageS-10 herein). Such consequences for investors who are resident in, or citizens of, the United States may not be described fully in this prospectus supplement and the accompanying prospectus. You should consult your own tax adviser with respect to your own particular circumstances. Neither the Securities and Exchange Commission (the “SEC”) nor any state or provincial securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement and/or the accompanying prospectus. Any representation to the contrary is a criminal offence. Roth Capital Partners The date of this prospectus supplement is April , 2013. 2 TABLE OF CONTENTS PROSPECTUS SUPPLEMENT ABOUT THIS PROSPECTUS SUPPLEMENT S-1 ENFORCEABILITY OF CERTAIN CIVIL LIABILITIES S-1 PRESENTATION OF OUR FINANCIAL INFORMATION S-2 EXCHANGE RATE DATA S-2 FORWARD-LOOKING STATEMENTS S-2 THE COMPANY S-3 RECENT DEVELOPMENTS S-4 PRE-EMPTIVE RIGHTS
